In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00054-CR
        ______________________________


           KEVIN GOODWIN, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
          Trial Court No. 01-F-0466-102




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

       In 2002, Kevin Goodwin was convicted of murder and assessed a punishment of ninety-nine

years' imprisonment. That conviction was appealed, and the judgment was affirmed. See Goodwin

v. State, No. 06-03-00089-CR, 2004 Tex. App. LEXIS 6692 (Tex. App.—Texarkana July 23, 2004,

pet. ref'd) (not designated for publication).

       Goodwin previously filed a motion seeking a record of the trial. That motion was granted

by the trial court, and a free record was provided to Goodwin's attorney for purposes of appeal.

Goodwin then filed another request with the trial court for a second free record of the trial. Goodwin

now attempts to appeal from the trial court's order denying this request.

       This Court has jurisdiction over criminal appeals only when expressly granted by law.

Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.). No statute vests this Court

with jurisdiction over an appeal from an order denying a request for a free copy of the trial record

when such a request is not presented in conjunction with a timely filed direct appeal. Id.; see Self

v. State, 122 S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.).

       We dismiss this appeal for want of jurisdiction.




                                                Jack Carter
                                                Justice

Date Submitted:        March 19, 2009
Date Decided:          March 20, 2009

Do Not Publish


                                                   2